Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to application No. 16853889 filed on 4/21/2020.
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Election/Restrictions
Applicant’s election with traverse of claims 1-5, 7-20 in the reply filed on 6/30/2021 is acknowledged.
Applicant’s traversal in regards to species II is persuasive and accordingly the species II restriction requirement is withdrawn.
However, the restriction requirement for the remaining species is maintained.
Allowable Subject Matter
Claims 1-7 (claim 6 will be rejoined after prosecution closes) are allowed.
The following is an examiner's statement of reasons for allowance: 
Claims 1-7:  The primary reason for the allowance of the claims is the inclusion of the limitation “a bulk region of the transistor in the second well region and having the first type of conductivity; wherein the second gate structure is separated from the first gate structure by the bulk region”, in all of the claims in combination with the remaining features of independent claim 1.

However, Ryu et al. (US 2016/0181419) modified by Lee et al. (US 2014/0103433) do not teach or render obvious the above-quoted features recited in independent claims 1.
Claims 9, 13, 17-18 are objected to as being dependent upon a rejected base claim (independent claims 8 and 15), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Ryu et al. (US 2016/0181419).
With respect to dependent claim 9, the cited prior art does not anticipate or make obvious, inter alia, the step of: “a first shallow trench isolation (STI) region in the second well region, wherein the second gate structure is separated from the bulk region by the first STI region; and a second STI region in the second well region and between the source region and the bulk region”.
With respect to dependent claim 13, the cited prior art does not anticipate or make obvious, inter alia, the step of: “wherein the bulk region has the first type of conductivity”.
With respect to dependent claims 17-18, the cited prior art does not anticipate or make obvious, inter alia, the step of: “a bulk region of the first type of conductivity in the second well region”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

s 10-11 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 recites the limitation “a third STI region in the first well region”.  The metes and bounds of the claimed limitation can not be determined for the following reasons: It appears that this claim should depend on claim 9 instead of independent claim 8 as independent claim 8 does not recite first and second STI whereas claim 9 does.
Claim 11 is also rejected under 112(b) as this claim depends on claim 10.
 Claim 19 recites the limitation “further comprising: a third STI region”.  The metes and bounds of the claimed limitation can not be determined for the following reasons: It appears that this claim should depend on claim 18 instead of independent claim 15 as independent claim 15 does not recite first and second STI whereas claim 18 does.
            If the language of a claim, considered as a whole in light of the specification and given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection of the claims under 35 U.S.C. 112, second paragraph, is appropriate.  See MPEP 2173.05(a), MPEP 2143.03(I), and MPEP 2173.06.
In light of the aforementioned rejections of the claim(s) under 35 U.S.C. 112, any subsequent rejections under 35 U.S.C. 102 and/or 103 are based on prior art that reads 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (US 2016/0181419) in view of Thei et al. (US 2020/0402978).
Regarding Independent claim 8, Ryu et al. teach a semiconductor device comprising:
a semiconductor substrate (Fig. 2, element 101); 
a first well region (Fig. 2, element 120) over the semiconductor substrate and having a first type of conductivity; 
a second well region (Fig. 2, element 110) over the semiconductor substrate and having a second type of conductivity that is different from the first type of conductivity; 
a first gate structure (Fig. 2, element 140) disposed partially over the first and second well regions; 
a drain region (Fig. 2, element 122) of the first type of conductivity in the first well region; 
a source region (Fig. 2, element 112) of t

he first type of conductivity in the second well region; 
a bulk region (Fig. 2, element 111) in the second well region; and 
a second gate structure (Fig. 2, element 140) disposed on the second well region, wherein the second gate structure is separated from the first gate structure by the source region and the bulk region.
Ryu et al. do not explicitly disclose wherein gate length of the first gate structure is greater than that of the second gate structure.
Thei et al. teach a semiconductor device comprising a gate that has a greater length than another gate (paragraph 0017).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Ryu et al. according to the teachings of Thei et al. with the motivation to provide a higher voltage (paragraph 0017).
Regarding claim 14, Ryu et al. teach a doping region (Fig. 2, element 112) in the second well region and having the first type of conductivity, wherein the second gate structure is separated from the bulk region by the doping region.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (US 2016/0181419) in view of Thei et al. (US 2020/0402978) and further in view of Zhou (US 2018/0006148).
Regarding claim 10, Ryu et al. modified by Thei et al. teach all of the limitations as discussed above.

Zhou teaches a semiconductor device comprising a STI region (Fig. 7, element 201) in the first well region (Fig. 7, element 203), wherein the first gate structure (Fig. 7, element 206) is separated from the drain region (Fig. 7, element 209) by the STI region.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Ryu et al. and Thei et al. according to the teachings of Zhou with the motivation to provide isolation.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (US 2016/0181419) in view of Thei et al. (US 2020/0402978) and in view of Zhou (US 2018/0006148) and further in view of Chen et al. (US 2015/0102427).
Regarding claim 11, Ryu et al. modified by Thei et al. and Zhou teach all of the limitations as discussed above.
Ryu et al. modified by Thei et al. and Zhou do not explicitly disclose a resist protect oxide (RPO) formed directly over a portion of the first gate structure, a portion of the drain region, and a portion of third STI region.
Chen et al. teach a semiconductor device comprising a resist protect oxide (RPO) (Figs. 10A & 10B, elements 105L & 105R) formed directly over a portion of a first gate structure (Figs. 10A & 10B, element 1020R), a portion of the drain region (Figs. 10A & 10B, element 1026R), and a portion of third STI region (Figs. 10A & 10B, element 1012).
.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (US 2016/0181419) in view of Thei et al. (US 2020/0402978) and further in view of Chen et al. (US 2015/0102427).
Regarding claim 12, Ryu et al. modified by Thei et al. teach all of the limitations as discussed above.
Ryu et al. modified by Thei et al. do not explicitly disclose a resist protect oxide (RPO) formed directly over a portion of the first gate structure, and a portion of the drain region.
Chen et al. teach a semiconductor device comprising a resist protect oxide (RPO) (Figs. 10A & 10B, elements 105L & 105R) formed directly over a portion of a first gate structure (Figs. 10A & 10B, element 1020R), and a portion of the drain region (Figs. 10A & 10B, element 1026R).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Ryu et al. and Thei et al. according to the teachings of Chen et al. with the motivation to provide a highly resistive region configured to sustain a high voltage (paragraph 0047).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (US 2016/0181419) in view of Reghunathan et al. (US 2018/0350979).
Regarding Independent claim 15, Ryu et al. teach a semiconductor device comprising:
a semiconductor substrate (Fig. 2, element 101); 
a first well region (Fig. 2, element 120) over the semiconductor substrate and having a first type of conductivity; 
a second well region (Fig. 2, element 110) over the semiconductor substrate and having a second type of conductivity that is different from the first type of conductivity; 
a first gate structure (Fig. 2, element 140) disposed partially over the first and second well regions; 
a drain region (Fig. 2, element 122) of the first type of conductivity in the first well region; 
a source region (Fig. 2, element 112) of the first type of conductivity in the second well region; 
a second gate structure (Fig. 2, element 140) disposed on the second well region, wherein the second gate structure is separated from the first gate structure by the source region (Fig. 2).
Ryu et al. do not explicitly disclose a lightly doped region of the first type of conductivity in the second well region and under the first gate structure; wherein the lightly doped region is in direct contact with the source region.
Reghunathan et al. teach a semiconductor device comprising a lightly doped region (Fig. 15, element 1504, paragraph 0125) of the first type of conductivity in a second well region (Fig. 15, element 215) and under a first gate structure (Fig. 15, 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Ryu et al. according to the teachings of Reghunathan et al. with the motivation to provide a conductive pathway for the relevant charge carriers from the source 230 to the channel of the transistor (paragraph 0125).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (US 2016/0181419) in view of Reghunathan et al. (US 2018/0350979) and further in view of Thei et al. (US 2020/0402978).
Regarding claim 16, Ryu et al. modified by Reghunathan et al. teach all of the limitations as discussed above.
Ryu et al. modified by Reghunathan et al. do not explicitly disclose wherein gate length of the first gate structure is greater than that of the second gate structure.
Thei et al. teach a semiconductor device comprising a gate that has a greater length than another gate (paragraph 0017).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Ryu et al. and Reghunathan et al. according to the teachings of Thei et al. with the motivation to provide a higher voltage (paragraph 0017).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (US 2016/0181419) in view of Reghunathan et al. (US 2018/0350979) and further in view of Zhou (US 2018/0006148).
Regarding claim 19, Ryu et al. modified by Reghunathan et al. teach all of the limitations as discussed above.
Ryu et al. modified by Reghunathan et al. do not explicitly disclose a third STI region in the first well region, wherein the first gate structure is separated from the drain region by the third STI region.
Zhou teaches a semiconductor device comprising a STI region (Fig. 7, element 201) in the first well region (Fig. 7, element 203), wherein the first gate structure (Fig. 7, element 206) is separated from the drain region (Fig. 7, element 209) by the STI region.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Ryu et al. and Reghunathan et al. according to the teachings of Zhou with the motivation to provide isolation.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (US 2016/0181419) in view of Reghunathan et al. (US 2018/0350979) and further in view of Lee et al. (US 2014/0103433).
Regarding claim 20, Ryu et al. modified by Reghunathan et al. teach all of the limitations as discussed above.
Ryu et al. modified by Reghunathan et al. do not explicitly disclose a well region over the semiconductor substrate and between the first and second well regions, wherein the well region has a third type of conductivity that is different from the first type of conductivity and the second type of conductivity.
Lee et al. teach a semiconductor device comprising a well region (Fig. 8, element 220) over the semiconductor substrate and between the first and second well regions (Fig. 8, elements 20 and 120a), wherein the well region has a third type of conductivity 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Ryu et al. and Reghunathan et al. according to the teachings of Lee et al. with the motivation to reduce HCI effect (paragraph 0033).

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
							/SHAHED AHMED/
Primary Examiner, Art Unit 2813